Case 1:18-cv-00823-CFC Document 190 Filed 05/15/20 Page 1 of 5 PageID #: 19090




                                     May 8, 2020
VIA E-FILING
The Honorable Colm F. Connolly
J. Caleb Boggs Federal Building
844 N. King Street
Room 4124; Unit 31
Wilmington, DE 19801-3555

      RE: Par Pharmaceutical Inc., et al. v. Eagle Pharmaceuticals Inc.
          C.A. No. 18-cv-823-CFC

Dear Judge Connolly:

      Par opposes Eagle’s request for leave to file a summary judgment motion.

        In Hatch-Waxman cases, “if a product that an ANDA applicant is asking the
FDA to approve for sale falls within the scope of an issued patent, a judgment of
infringement must necessarily ensue.” Sunovion Pharms., Inc. v. Teva Pharms.
USA, Inc., 731 F.3d 1271, 1278 (Fed. Cir. 2013). Accordingly, what the generic
“has asked the FDA to approve as a regulatory matter is the subject matter that
determines whether infringement will occur.” Id. Promises regarding what the
filer will do during manufacturing are irrelevant if FDA approval would permit it
to sell products within a broader range. Id. Moreover, the analysis does not end
with the ANDA specifications; real-world evidence may be brought to bear to
determine what the characteristics of the product will be once launched. See, e.g.,
Tyco Healthcare Grp. LP v. Mutual Pharm. Co., Inc., 762 F.3d 1338, 1344 (Fed.
Cir. 2014); Bayer AG v. Biovail Corp., 279 F.3d 1340 (Fed. Cir. 2002).
       Biovail is on-point. There, the ANDA specification required that the active
ingredient have a “specific surface area” (SSA) above the claimed range. The
Federal Circuit reversed summary judgment of non-infringement based on
evidence that the active ingredient could meet the ANDA specification initially,
but later fall within the claimed range once incorporated into a finished product.
Eagle cited to an earlier, related case and tried to distinguish the pertinent ruling in
a footnote. But Eagle fails to come to grips with the 60 mg ANDA product at issue
in the later decision. The Federal Circuit held that “[e]ven assuming Elan strictly
follows its 60 mg ANDA … in making a commercial tablet, Professor Antonietti’s
declaration raises a legitimate question as to whether Elan will likely make a 60



   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:18-cv-00823-CFC Document 190 Filed 05/15/20 Page 2 of 5 PageID #: 19091




mg product that literally infringes Bayer’s ’466 patent upon approval of the
ANDA.” 279 F.3d at 1346-47.1

      Here,




and indeed,




Par’s Counter-Statement of Fact (“Par-CSOF”), ¶1.

                   Id., ¶3. As in Biovail,

                               Id., ¶4-5. Accordingly, the commercial sale of
products                             , and the administration of such products to
patients                                                           , would infringe
the Patents-in-Suit. See 35 U.S.C. § 271 (it is an act of infringement to make, use,
or sell patented inventions).




      1
        In re Brimonidine Patent Litigation, is inapposite—the generic’s pH
release specification was below the claimed range, and “[b]oth parties agree[d] that
to the extent the pH of the formulation changes over time, it will fall, not rise.” 643
F.3d 1366, 1377 (Fed. Cir. 2011).
                                                                   If anything, the
case supports Par—
                                                    .




                                             2
Case 1:18-cv-00823-CFC Document 190 Filed 05/15/20 Page 3 of 5 PageID #: 19092




                                As in Sunovion, Eagle cannot avoid infringement
by
                             731 F.3d at 1279 (“If it had no intent to infringe,
Reddy should not have requested, or should not accept, approval to market a
product within the scope of the claim.”).
      Eagle’s second-line defense is that
Dr. Kirsch, however, provided an opinion that
                             Par-CSOF, ¶¶6-19. This alone is dispositive on
summary judgment.

       Moreover, Eagle is well aware there is no anomaly. Id., ¶¶6-13.




Id., ¶8.

       Id., ¶7.




                                          3
Case 1:18-cv-00823-CFC Document 190 Filed 05/15/20 Page 4 of 5 PageID #: 19093




Id., ¶6.
       Eagle tries to distract the Court from these salient facts by




Id., ¶¶10-13. Plainly, there is at least an issue of fact for trial here.

      Finally, the Court indicated in the Docket Notice that it would only entertain
a motion resolving the entire case. Eagle has not addressed Par’s claim under
§ 271(a), which seeks declaratory relief under traditional patent law principles. At
minimum, Par is entitled to a declaration that
                 Nor does Eagle commit to dismiss its invalidity and enforceability
counterclaims if it prevails.

       For all these reasons, this case is a poor candidate for summary judgment
briefing.

                                                 Respectfully submitted,
                                                 /s/ Brian E. Farnan

                                                 Brian E. Farnan



cc: Counsel of Record (Via E-Mail)


                                             4
Case 1:18-cv-00823-CFC Document 190 Filed 05/15/20 Page 5 of 5 PageID #: 19094




                        CERTIFICATION OF COMPLIANCE

      The foregoing document complies with the type-volume limitation of the

Court’s November 6, 2019 Standing Order and April 9, 2020 Oral Order. The text

of this document was prepared in Times New Roman, 14 point. According to the

word processing system used to prepare it, this document contains 988 words,

excluding letterhead, captions, and related non-substantive portions.



                                             /s/ Brian E. Farnan              .
                                             Brian E. Farnan (Bar No. 4089)
Dated: May 8, 2020
